          Case 2:13-cr-00322-RAJ Document 248 Filed 06/02/21 Page 1 of 4

1

2

3

4                                                                 HON. RICHARD A. JONES

5                           UNITED STATES DISTRICT COURT
6                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
7

8    UNITED STATES OF AMERICA,                     )       NO. CR 13-322 - RAJ
                    Plaintiff                      )
9
                                                   )       DEFENSE MOTION FOR
10                  V.                             )       APPOINTMENT OF KENNETH
                                                   )       MUSCATEL. PhD. FOR
11
     LEWIS DEAN ARMSTRONG,                         )       COMPETENCY EVALUATION
12                 Defendant.                      )

13

14                                                     Noted: June 11, 2021
15
            TERRENCE KELLOGG, counsel for LEWIS DEAN ARMSTRONG, moves
16
     the Court for entry of an order providing for payment at public expense1 for
17

18   appointment of Dr. Kenneth Muscatel, PhD., for a competency evaluation of
19
     defendant Armstrong for purposes of sentencing.
20

21          LEGAL BASIS FOR MOTION:

22          18 U.S.C. § 4244(a) provides for this motion if “… supported by substantial
23
     information indicating that the defendant may presently be suffering from a
24

25

26   1Counsel has been advised by CJA Administration that payment for competency evaluations is
27   the responsibility of the United States Department of Justice and not Court funds under the
     Criminal Justice Act.


     DEFENSE MOION FOR COMPETENCY EVALUATION p. 1                     TERRENCE KELLOGG
                                                                          P.O. Box 633
                                                              PORT TOWNSEND, WASHINGTON 98368
                                                                         (206) 491-9003
          Case 2:13-cr-00322-RAJ Document 248 Filed 06/02/21 Page 2 of 4

1    mental disease or defect for which he is in need of custody for care or treatment
2
     in a suitable facility”. 18 U.S.C. § 4244(b) grants the Court discretion to order a
3

4    psychological examination of the defendant, incorporating the provisions of 18

5    U.S.C. § 4247(c), with additional provisions for the report.
6
            In the memorandum opinion of the Ninth Circuit Court of Appeals in this
7

8    case, Docket NO. 218 entered April 3, 2020, at page 3, the court found:

9
             “[A] defendant has a constitutional due process right not to be tried or
10          sentenced if he is legally incompetent. Pate v. Robinson, 383 U.S. 375, 378
            (1966). A Pate hearing is not required absent a “substantial” or “bona fide”
11
            doubt of competency. See de Kaplany v. Enomoto, 540 F. 2d 975, 979 – 83
12          (9th Cir. 1976) (en banc).
                                          Bold emphasis added.
13

14          This motion is supported by the following declaration of counsel.
15
            DECLARATION OF COUNSEL:
16
            Terrence Kellogg affirms under penalty of perjury as follows:
17

18          I am appointed pursuant to the Criminal Justice Act to represent Lewis
19
     Dean Armstrong in the referenced matter. I have personal knowledge of the
20

21   matters set forth in this declaration and am competent to testify as a witness.

22          My appointment is to represent Mr. Armstrong on imposition of sentence
23
     following remand from the Ninth Circuit Court of Appeals. The Court is more
24

25   familiar with Mr. Armstrong than I am. The sentence to be imposed is a 30 year

26   mandatory minimum term of imprisonment.
27


     DEFENSE MOION FOR COMPETENCY EVALUATION p. 2                TERRENCE KELLOGG
                                                                     P.O. Box 633
                                                         PORT TOWNSEND, WASHINGTON 98368
                                                                    (206) 491-9003
          Case 2:13-cr-00322-RAJ Document 248 Filed 06/02/21 Page 3 of 4

1           Following remand from the Ninth Circuit for determination by the District
2
     Court of Mr. Armstrong’s competency to assist counsel on appeal the Court
3

4    determined Mr. Armstrong was not competent to assist in his appeal. In

5    discussions with two of Mr. Armstrong’s prior counsel, Robert Gombiner and
6
     Jonathan Solovy, both opined Mr. Armstrong should be evaluated for his
7

8    competency to proceed with sentencing.

9
            I have not yet spoken with Mr. Armstrong. He remains in custody of
10
     Bureau of Prisons [BOP] and has recently arrived in this district at FDC Seatac.
11

12          Mr. Armstrong and I have exchanged correspondence. A request is

13
     pending with FDC Seatac for a confidential attorney-client telephone conference.
14
     Mr. Armstrong has asked in several letters that I withdraw as his appointed
15

16   counsel. I will file a separate motion setting forth Mr. Armstrong’s request I
17
     withdraw. That motion, to be filed under seal, is incorporated by this reference to
18
     include a description of difficulties counsel has in dealing with Mr. Armstrong
19

20   resulting from his present mental condition.
21
            The prior competency evaluation and subsequent testimony at the
22

23   competency proceeding was provided by Kenneth Muscatel, PhD. Dr. Muscatel

24   has advised me he recalls the evaluation of Mr. Armstrong, has located Mr.
25
     Armstrong’s file, and is willing to be appointed to conduct an evaluation of Mr.
26

27   Armstrong for purposes of sentencing. Dr. Muscatel’s CV is also attached to this


     DEFENSE MOION FOR COMPETENCY EVALUATION p. 3               TERRENCE KELLOGG
                                                                    P.O. Box 633
                                                        PORT TOWNSEND, WASHINGTON 98368
                                                                   (206) 491-9003
          Case 2:13-cr-00322-RAJ Document 248 Filed 06/02/21 Page 4 of 4

1    motion for appointment. Dr. Muscatel advised his hourly rate for federal court
2
     appointments is $300 hourly and he believes the evaluation could be completed
3

4    in ten hours time.

5           I believe, given the history of this case, together with the difficulties I
6
     experience in representing Mr. Armstrong, that a psychological evaluation to
7

8    determine competency to proceed with sentencing is both appropriate and

9
     necessary.
10
            I hereby certify under penalty of perjury that all of the above is true.
11

12   Dated this 1st day of June, 2021.                 s/ Terrence Kellogg

13                                                     Terrence Kellogg, WSBA # 6452
14                                                     Attorney for Armstrong
                                                       P.O. Box 633
15                                                     Port Townsend. WA. 98368
16                                                     E-Mail: terrykellogg@gmail.com

17

18

19

20

21

22

23

24

25

26

27


     DEFENSE MOION FOR COMPETENCY EVALUATION p. 4                 TERRENCE KELLOGG
                                                                      P.O. Box 633
                                                          PORT TOWNSEND, WASHINGTON 98368
                                                                     (206) 491-9003
